                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TYLER A. BAGLIERE,                                Case No. 21-cv-03641-JST
                                                        Petitioner,
                                   8
                                                                                           ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     THE STATE OF CALIFORNIA,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On or about May 13, 2021, Plaintiff filed this pro se petition for a writ of habeas corpus.

                                  14   ECF No. 1. That same day, the Clerk of the Court informed Plaintiff that this action was deficient

                                  15   because he had not submitted an in forma pauperis application or paid the filing fee. ECF No. 2.

                                  16   The Court provided Plaintiff with a blank in forma pauperis application and a postage-paid return

                                  17   envelope. ECF No. 3. Plaintiff was instructed to respond within twenty-eight days of the date of

                                  18   the order. Id. The deadline has passed, and Plaintiff has not submitted the required documents.

                                  19   The Court therefore DISMISSES this action without prejudice. Because this dismissal is without

                                  20   prejudice, Plaintiff may move to reopen the action. Any such motion must contain either the full

                                  21   filing fee or a complete in forma pauperis application.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 6, 2021
                                                                                       ______________________________________
                                  24
                                                                                                     JON S. TIGAR
                                  25                                                           United States District Judge

                                  26
                                  27

                                  28
